Citation Nr: 1012338	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-23 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an increased disability rating in excess 
of 30 percent for post-traumatic stress disorder (PTSD), 
prior to June 9, 2009.

2.  Entitlement to an increased disability rating in excess 
of 50 percent for PTSD, from June 9, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision in which the RO denied 
service connection for peripheral neuropathy of the lower 
extremities, claimed as due to Agent Orange exposure, as 
well as denied a rating in excess of 30 percent for PTSD.  
In March 2004, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in 
June 2005, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2005.

In August 2008, the Veteran and his spouse testified during 
a Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.

In December 2008, the Board remanded the Veteran's claims to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  In a December 2009 rating 
decision, the RO granted service connection for peripheral 
neuropathy of the left and right legs (representing a full 
grant of that benefit sought).  In the same rating decision, 
the RO awarded an increased, 50 percent rating for PTSD from 
June 9, 2009.  

Although the RO awarded a higher rating for PTSD during the 
pendency of this appeal, inasmuch as a higher rating is 
available for the disability both before and after June 9, 
2009, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized the appeal as now encompassing both matters 
set forth on the title page.  Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 
(1993).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the 
claims remaining on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these matters.

The record reflects that there are outstanding VA medical 
records which may be pertinent to the claims for higher 
rating.  In this regard, the Board notes that during the 
course of the appeal, the RO granted a 50 percent rating for 
PTSD from June 9, 2009, as that was the date the RO said 
that a VA examination showed an increase in the Veteran's 
symptoms.  However, the most recent VA treatment records in 
the claims file date from February 2007.  The report of the 
June 9, 2009 VA examination is not of record.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO 
should obtain any records of treatment for PTSD, since 
February 2007, to particularly include the report of the 
June 9, 2009 VA examination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

The Board also notes that, in January 2010the Veteran's 
spouse stated that the Veteran had met the requirements to 
receive disability benefits from the Social Security 
Administration (SSA).  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
SSA's determination on the Veteran's claim, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Additionally, the record also shows that in August 2006 the 
Veteran submitted a completed, signed VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for multiple private 
physicians (Drs. H.H., E.M., and A.P.) and a private medical 
facility (Medical Center of Central Georgia).  Upon review, 
the Board finds that there is no indication that the RO ever 
requested records of treatment from these physicians or this 
facility, despite the fact that the Veteran submitted a 
signed release for such purpose.  It is noted that the 
Veteran's authorization was scheduled to expire 
automatically within 180 days from the date the Veteran 
signed and dated the form.  

Hence, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
remaining on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  In its letter, the RO should request that 
the Veteran furnish a  current VA Form 21-4142 to enable it 
to obtain the above-referenced private medical records. 

After providing the required notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, current and 
appropriate authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on 
appeal.  The RO's adjudication of the claims should include 
continued consideration of whether "staged" rating of the 
Veteran's disability (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant 
to Hart  (cited to above) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should obtain from the Dublin 
VAMC all outstanding pertinent records of 
psychiatric evaluation and/or treatment of 
the Veteran  since February 2007.).  In 
particular, the RO should obtain the 
report of the June 9, 2009 PTSD 
examination.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request from SSA a copy 
of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims for higher 4ratings for PTSD  that 
is not currently of record.  The RO should 
specifically request that the Veteran 
provide current, signed authorizations to 
enable it to obtain all outstanding 
records related to treatment by Drs. H.H., 
E.M., and A.P., and the Medical Center of 
Central Georgia.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence I for which current, appropriate 
authorzation has been provided-in 
particular, records  from the private 
providers identify above-following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file. 
 If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of pertinent 
evidence and legal authority.  The RO's 
adjudication of the claims should include 
continued consideration of whether 
"staged" rating of the Veteran's 
disability, pursuant to Hart (cited to 
above) is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental  SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).


